United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Andrew Giering, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-698
Issued: October 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2012 appellant, through her attorney, filed a timely appeal from an
August 11, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied merit review. Because more than 180 days has elapsed since the most recent merit
decision dated October 22, 2010 and the filing of this appeal on February 8, 2012, the Board
lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration.
1
2

5 U.S.C. §§ 8101-8193.

Appellant requested oral argument before the Board. The Board has duly considered the matter and finds that
the request should be denied. Pursuant to section 501.5(a) of the Board’s regulations, oral argument may be held at
the discretion of the Board. 20 C.F.R. § 501.5(a). The Board finds that oral argument in this appeal would delay
issuance of a decision and not serve a useful purpose. Furthermore, the appeal can adequately be addressed in a
decision based on the case record submitted. For these reasons, oral argument is denied.

FACTUAL HISTORY
On January 19, 2010 appellant, then a 57-year-old letter carrier, filed a claim alleging that
on January 4, 2010 she slipped on ice and fell injuring her left upper thigh. She did not stop
work.
On February 1, 2010 OWCP advised appellant of the type of factual and medical
evidence needed to establish her claim and requested that she submit such evidence, particularly
requesting that she submit a physician’s reasoned opinion addressing the relationship of her
claimed condition and specific employment factors.
Appellant was treated by Dr. Aaron Schachter, an orthopedist, from January 20 to
February 12, 2010, for left posterior thigh pain which began after a slip and fall while delivering
mail. Dr. Schachter diagnosed possible medial hamstrings strain.
In a decision dated March 9, 2010, OWCP denied appellant’s claim for compensation on
the grounds that the evidence failed to establish that the claimed medical condition was related to
the established work-related events.
Appellant requested an oral hearing which was held on June 6, 2010. She submitted
reports from Dr. Schachter dated February 22 to June 25, 2010, who diagnosed sacrum, coccyx
closed fracture. Dr. Schachter noted that appellant could return to work on July 6, 2010. A
magnetic resonance imaging (MRI) scan of the lower extremity revealed left sided hip pain
attributable to a sacral pathology. MRI scans of the pelvis dated March 19 and May 18, 2010,
revealed a left sacral fracture.
In a decision dated October 22, 2010, OWCP’s hearing representative affirmed the
March 9, 2010 decision as modified. The hearing representative noted that appellant established
the diagnosed condition of left sacral insufficiency fracture; however, failed to provide sufficient
medical evidence to establish that the condition is causally related to the accepted January 4,
2010 work incident.
In a letter dated November 23, 2010, appellant requested to change physicians.
On May 10, 2011 appellant requested reconsideration. She noted that she was unaware
that her treating physician, Dr. Schachter, was not a Board-certified physician. Upon learning
this appellant sought a Board-certified physician, who determined that she sustained a fracture of
the left sacrum as a result of her occupational injury. She indicated that on November 22, 2010,
Dr. Phillip Luchini, a Board-certified orthopedic surgeon, examined her and opined that she
sustained an insufficiency stress fracture of the left sacrum as a result of the occupational injury
when she fell in January 2010. Appellant indicated that she enclosed the results of tests and the
assessment given by Dr. Luchini. No additional evidence was received by OWCP.
By decision dated August 11, 2011, OWCP denied appellant’s request for reconsideration
on the grounds that the evidence submitted was insufficient to warrant a merit review.

2

LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP has the discretion to reopen a case for review
on the merits. OWCP must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
OWCP’s most recent merit decision dated October 22, 2010 denied appellant’s claim for
compensation on the grounds that she failed to provide sufficient medical evidence to establish
that the diagnosed condition was causally related to the accepted January 4, 2010 work incident.
It denied her reconsideration request, without a merit review, and she appealed this decision to
the Board.
As noted above, the Board does not have jurisdiction over the October 22, 2010 OWCP
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her request for reconsideration, she did not show that OWCP erroneously applied or
interpreted a specific point of law. Appellant did not identify a specific point of law or show that
it was erroneously applied or interpreted. She did not advance a new and relevant legal
argument.
Appellant asserted in her May 10, 2011, reconsideration request that she was unaware
that her treating physician, Dr. Schachter, was not a Board-certified physician and upon learning
this she sought a Board-certified physician. She indicated that Dr. Luchini examined her on
November 22, 2010 and opined that she sustained an insufficiency stress fracture of the left
sacrum as a result of the occupational injury when she fell in January 2010. Appellant advised
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

3

that she enclosed the results of the test and evaluation from him. However, no evidence was
received by OWCP. These assertions do not show a legal error by OWCP or a new and relevant
legal argument. The underlying issue in this case was whether appellant’s diagnosed condition
was causally related to her work incident of January 4, 2010. That is a medical issue which must
be addressed by relevant medical evidence.6 A claimant may be entitled to a merit review by
submitting new and relevant evidence, but appellant did not submit any new and relevant
medical evidence in this case. Although, appellant indicated that she submitted additional
medical evidence, no new medical evidence was submitted to OWCP prior to its decision.
Consequently, she is not entitled to a review of the merits of her claim based on the first and
second above-noted requirements under section 10.606(b)(2).
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant asserts that with her May 10, 2011 reconsideration request she
submitted a November 23, 2010 report from Dr. Luchini, who supported that her diagnosed
condition was caused by her work-related accident on January 4, 2010. She contends that
OWCP failed to consider this evidence in its August 11, 2011 decision and attached this medical
document to her appeal. The Board has thoroughly reviewed the case file and finds that the
November 23, 2010 report was not in the case record before OWCP at the time of the August 11,
2011 decision and therefore was not considered by OWCP in its decision. The only submission
was appellant’s May 10, 2011 reconsideration request which was insufficient to warrant a merit
review of her decision. As explained, appellant did not submit any evidence or argument in
support of her reconsideration request that warrants reopening of her claim for a merit review
under 20 C.F.R. § 10.606(b)(2).7
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

6

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

On appeal, appellant submitted new evidence. However, the Board may not consider new evidence for the first
time on appeal. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the August 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

